Citation Nr: 0843890	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

According to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, the veteran had active 
military service from September 1982 to September 1985 and 
from May 2002 to May 2003.  He also had periods of Reserve 
service from 1986 to 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Roanoke RO.  In that decision, the RO denied the veteran's 
petition to reopen a claim of service connection for a 
psychiatric disability and denied his claims for service 
connection for sleep apnea and diabetes mellitus.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for a psychiatric disability.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for a psychiatric disability as a claim to reopen.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Roanoke RO in May 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

The decision below addresses the veteran's claim of service 
connection for diabetes mellitus and his petition to reopen 
his previously denied claim of service connection for a 
psychiatric disability.  Consideration of the underlying 
claim of service connection for a psychiatric disability and 
the claim of service connection for sleep apnea is deferred 
pending completion of the development sought in the remand 
that follows the decision.


FINDINGS OF FACT

1.  Diabetes mellitus was not demonstrated in service or 
within one year of separation from service; the disability is 
not attributable to military service.

2.  By a September 1986 rating decision, the RO denied a 
claim for service connection for a psychiatric disability; 
the veteran did not appeal.  In January 2005, the RO denied a 
petition to reopen the previously denied claim; the veteran 
did not appeal that decision.  

3.  Evidence received since the January 2005 rating decision 
is new; it relates to an unestablished fact necessary to 
substantiate the claim for service connection and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  A January 2005 rating decision by the RO that denied a 
petition to reopen a previously denied claim for service 
connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

3.  Since the last final denial of the veteran's claim for 
service connection for a psychiatric disability, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for service 
connection for diabetes mellitus has been accomplished.  

In this respect, through a September 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2005 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran received such notification in a January 2008 notice 
letter sent by the RO.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file, as are records of medical care the veteran has 
received at the Hampton VA Medical Center since his 
separation from service.  Otherwise, neither the veteran nor 
his representative has alleged that there are any outstanding 
medical records probative of his claim that need to be 
obtained.

The Board is aware that no VA examination was provided to the 
veteran in conjunction with his diabetes mellitus claim but 
notes that the evidence of record does not call for one.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail in the analysis section 
below, the evidence shows that the veteran currently suffers 
from diabetes mellitus.  The information and evidence of 
record, however, does not establish that a related event, 
injury, or disease occurred in service.  Additionally, the 
evidence does not sufficiently establish that the veteran had 
diabetes mellitus or related symptomatology during the 
applicable presumptive period.  A medical examination would 
not likely aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  See also McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006) (with no indication that a disability or persistent 
or recurrent symptoms of a disability may be associated with 
service or another service-connected disability, claim may be 
denied where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  In the present case, 
there is nothing in the record, other than the veteran's 
claim for benefits, to indicate that his diabetes mellitus 
developed during service or during the applicable presumptive 
period.  As the veteran is not competent to diagnose or 
provide medical nexus evidence, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the veteran has not satisfied all the 
elements of McLendon.  Therefore, VA is not required to 
provide him with an examination in conjunction with this 
claim.  Consequently, a VA medical examination is not 
necessary to decide the claim. The Board thus concludes that 
VA has no duty to assist that was unmet.  

Without further deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a psychiatric 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in reopening his service connection claim for a 
psychiatric disability, and the decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992), 57 Fed. Reg. 49,747 (1992).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Certain chronic diseases, including diabetes mellitus, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

A.  Service Connection for Diabetes Mellitus

A review of the relevant evidence reflects that there is 
medical evidence of a current diagnosis of diabetes mellitus.  
There is no showing, however, of a relationship to the 
veteran's period of military service.  The service medical 
records are negative for a diagnosis of diabetes mellitus, 
nor do they contain any complaints of or treatment for the 
condition.  Particularly, the Board notes that the veteran's 
separation examination dated in May 2003 documents no 
diabetes mellitus or related abnormalities.  In particular, 
the Board notes that although at the time the veteran 
reported left-sided weakness, neurological examination at the 
time revealed no abnormalities, including strength, gait, 
deep tendon reflexes, and sensation to light touch.  

Post-service medical evidence reflects that the veteran was 
first diagnosed with diabetes mellitus in April 2005 and has 
been treated for the condition since that time by VA 
physicians.  An earlier treatment note from a June 2004 
medical examination addressing his claim for numbness and 
loss of feeling in his left hand reflects that the veteran 
denied having diabetes mellitus.  No diagnosis of diabetes 
mellitus was made at the time  Similarly, in a July 2006 
treatment note, the veteran's treating physician recorded the 
veteran's complaints that his psychiatric disability and 
sleep disorder were aggravated by his deployment, but no 
mention is made of his having first developed diabetes 
mellitus, or any symptoms thereof, while in service.  

The Board notes that there is no evidence in the post-service 
medical records indicating that the veteran's diabetes 
mellitus was diagnosed or treated earlier than April 2005 or 
that it relates in any way to the veteran's time in service.  
VA medical records from June 2003 through October 2006 
reflect neither diagnosis nor treatment for diabetes mellitus 
until April 2005, at which time he was diagnosed with 
diabetes mellitus by his treatment providers at the Hampton 
VAMC.  None of the veteran's treating VA practitioners have 
opined that the veteran's diabetes mellitus was related to or 
had its onset in military service.  Further, none of the 
evidence of record provides a basis for the conclusion that 
the veteran's current diabetes mellitus is related to his 
period of service or manifested within one year of the 
veteran's separation from service.  As noted above, the 
earliest suggestion of his having been diagnosed with 
diabetes mellitus is April 2005, nearly 2 years after his 
separation from his last period of active military service.

The Board acknowledges the veteran's contention that his 
currently diagnosed diabetes mellitus is etiologically 
related to active service.  Although the veteran is competent 
as a layman to describe any symptoms he experiences, there is 
no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disabilities.  See Espiritu, supra; 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiology of his diabetes mellitus have no probative value.

Here, there is medical evidence that the veteran currently 
has diabetes mellitus.  There is no evidence, however, of any 
in-service incurrence or aggravation of diabetes mellitus, 
and there is no medical evidence of a nexus between military 
service and the veteran's current diabetes mellitus.  
Additionally, there is no showing of diabetes mellitus within 
a year of the veteran's separation from service.  The Board 
notes that the veteran was not afforded a VA examination for 
the purpose of determining whether there is medical evidence 
of a nexus between the veteran's service and his currently 
diagnosed diabetes mellitus.  As discussed above, the Board 
finds that an examination is not required under these 
circumstances.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (because a post-service medical examination could not 
provide evidence of an in-service event, a medical 
examination could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  In the present case, there is 
nothing in the record, other than the veteran's own lay 
statements, to indicate that his currently diagnosed diabetes 
mellitus is related to his active service.  In short, there 
is no competent evidence of diabetes mellitus during service 
or within a year of the veteran's separation from service, 
and no competent evidence linking the current diabetes 
mellitus to service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.

B.  Petition to Reopen Previously Denied Service Connection 
Claim

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the veteran's claim for service connection for a psychiatric 
disability was the September 1986 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The veteran asserts that he has a psychiatric disability that 
was worsened by his active military service.  Specifically, 
in his August 2005 claim, the veteran acknowledged the 
previous denial of service connection for a psychiatric 
disability but contended that the disability was worsened by 
his most recent deployment, in which he was stationed "in an 
area where there was hostile fire," resulting in 
"additional mental health issues."  Similarly, in a 
February 2007 statement, the veteran contended that he first 
developed anxiety as a result of his service from 1982 to 
1985, which was exacerbated by his deployment overseas from 
May 2002 to May 2003.  As a result, the veteran contends that 
service connection is warranted.  

The veteran's claim for service connection for a psychiatric 
disability was denied by the RO in January 2005.  The veteran 
did not perfect an appeal to that decision, which became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  In August 2005, the veteran sought to reopen 
the previously denied claim of service connection.

Evidence added to the record since the January 2005 rating 
decision concerning the veteran's claim of service connection 
for a psychiatric disability includes records of the 
veteran's ongoing treatment at the Hampton VA Medical Center 
(VAMC) since his separation from active duty in May 2003 as 
well as testimony from the veteran at the May 2008 hearing.  

Review of the newly submitted evidence reflects that the 
veteran has received ongoing treatment for psychiatric 
disability at the Hampton VAMC since his separation from 
active duty in May 2003.  As part of his treatment, the 
veteran underwent an evaluation for post-traumatic stress 
disorder at the Hampton VAMC in May 2006.  Report of this 
evaluation reflects that the veteran was noted to have a 
diagnosis of adjustment disorder with depressed and anxious 
mood and dysthymic disorder by history.  The examiner 
specifically noted in the report that prior to the veteran's 
deployment from May 2002 through May 2003 he "appeared to be 
functioning at least marginally well," although he had 
received treatment for depression before deployment.  The 
examiner concluded that the deployment "exacerbated his 
depression."  

Upon review of the evidence mentioned above, the Board finds 
that new and material evidence relating to the veteran's 
claim of service connection for a psychiatric disability has 
been presented, and the claim of service connection for a 
psychiatric disability is thus reopened.  In particular, the 
Board looks to the May 2006 evaluation for post-traumatic 
stress disorder conducted at the Hampton VAMC, in which the 
veteran's examiner opined that the veteran's depression had 
been aggravated by his deployment.  The Board finds that the 
new evidence, in the form of the May 2006 VAMC post-traumatic 
stress disorder evaluation, is significant because it 
provides a medical opinion on the issue of whether the 
veteran's time in service was related to his currently 
diagnosed psychiatric disability.  Given that the RO denied 
service connection in its January 2005 decision on the basis 
that no nexus was shown between the veteran's psychiatric 
disability and his time in service, the Board finds that the 
information concerning an etiological link between the 
veteran's experiences in service and the veteran's current 
psychiatric disability constitutes new and material evidence 
relating to the veteran's claim of service connection for a 
psychiatric disability.  It is new because the evidence was 
not previously before VA decision makers.  It is also 
material because it offers a medical opinion as to an 
etiological link between the veteran's claimed experiences in 
service and his current psychiatric disorder.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, and the Board finds that it raises a 
reasonable possibility of substantiating the claim.  

As new and material evidence relating to the veteran's claim 
for service connection for a psychiatric disability-in the 
form of the May 2006 evaluation-has been submitted, the 
Board finds that the criteria for reopening the claim for 
service connection for a psychiatric disability have been 
met.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

New and material evidence to reopen the claim of service 
connection for a psychiatric disability has been received; to 
this limited extent, the appeal is granted.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for sleep apnea.  
In addition, in light of the Board's conclusion that the 
claim for service connection for a psychiatric disability is 
reopened, the claim must be considered on a de novo basis.  
The Board thus further finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the veteran's claim for service connection for 
a psychiatric disability.

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Active military service includes active duty, or any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2008).

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the veteran's claim for service connection for 
sleep apnea, review of the veteran's claims file indicates 
that he complained of trouble sleeping on his May 2003 
separation medical examination and separation report of 
medical history.  Relevant post-service medical records 
reflect that the veteran was seen by a VA neurologist at the 
Hampton VAMC in July 2003, at which time he complained of 
having morning headaches and having been told by his former 
girlfriend that he had "apneic episodes" in his sleep.  He 
also complained of snoring, daytime sleepiness, waking up un-
refreshed from sleep, and increased irritability.  The 
examining neurologist diagnosed the veteran with "sleep 
disorder probably consistent with obstructive sleep apnea" 
and ordered a sleep study for the veteran.  In February 2005, 
the veteran underwent a sleep study at the VAMC.  At the 
study, the veteran was found to have obstructive sleep apnea 
and was prescribed a sleep mask for treatment of the 
disorder.  

The veteran's diagnosis of obstructive sleep apnea was 
further addressed in a May 2006 treatment note from the 
veteran's treating VA neurologist.  At that time, the veteran 
reported to the neurologist his belief that the sleep 
disorder began in service.  The neurologist opined in the May 
2006 record that given the veteran's discharge date of May 
2003, his initial referral to the neurologist for a sleep 
disorder in June 2003, and his initial examination and 
diagnosis of the veteran in July 2003, "he clearly had a 
full blown sleep disorder" at the time of the July 2003 
diagnosis.  However, although he states in the May 2006 
treatment note that the veteran was clearly suffering from a 
sleep disorder by the time of the July 2003 diagnosis, the 
neurologist does not clearly opine as to whether it is likely 
that the veteran's sleep disorder began prior to his 
separation from active duty.  Similarly, at a July 2006 
environmental health consultation, the VA examiner noted that 
the veteran reported experiencing symptoms of sleep apnea 
while in service; it is not clear, however, if this opinion 
is based on a review of the record or merely on the veteran's 
own reported history.

Regarding the veteran's claim for service connection for a 
psychiatric disability, the Board notes that the veteran's 
medical history contains records of treatment for a 
psychiatric disability as early as September 1999, when the 
veteran received treatment at the Hampton VAMC for depression 
that he claimed had begun around the summer of that year.  
Regarding diagnosis of the disability, the Board first 
acknowledges that the veteran's service treatment records 
reflect that at the veteran's June 1982 entrance report of 
medical history, he replied "no" when asked if he suffered 
from nervous trouble.  He was noted to be "normal" 
psychiatrically on examination.  The veteran first reported 
having psychiatric difficulty in service on a November 1987 
report of medical history, at which time he reported having 
depression and "nervous trouble."  He was noted to be 
normal psychiatrically on examination at that time, however.  
Since that date, the veteran has complained of depression and 
nervous trouble on routine examinations in March 1992 and 
February 1998.  On his separation report of medical history 
in May 2003, he again reported having nervous trouble.  On a 
separation medical examination, he was noted to have a 
history of depression and to have been off his medication for 
several years.  He was noted to be normal psychiatrically at 
that time.   

Post-service medical records reflect that several VA medical 
professionals have identified the veteran as suffering from 
psychiatric disability.  In that connection, the Board notes 
that the veteran was treated at the Hampton VAMC in September 
1999 for complaints of depression that began in the summer of 
that year.  The veteran's claims file further contains report 
of a June 2004 VA medical examination in which the veteran 
complained of anxiety and depression and was diagnosed with 
dysthymia.  At a May 2006 post-traumatic stress disorder 
examination, the examiner noted that the veteran's 
"experience in Afghanistan has exacerbated his depression."  
He was diagnosed at that time with adjustment disorder with 
depressed and anxious mood and dysthymic disorder by history.  
Similarly, report of a July 2006 environmental health 
evaluation at the Hampton VAMC reflects that the veteran 
reported that his dysthymia was aggravated by his military 
service.  Records further reflect that the veteran has sought 
ongoing counseling and treatment at the Hampton VAMC for his 
psychiatric symptoms.  

The veteran has also reported having received treatment for 
alcoholism in 1986 and having first been diagnosed for 
depression in 1991, when he first sought treatment at the 
Hampton VAMC.  The Board acknowledges that the RO has sought 
records of the veteran's treatment at the Hampton VAMC but 
notes that the earliest records in the veteran's claims file 
date from February 1998, more than 12 years after the veteran 
claims to have first sought treatment for alcoholism at the 
facility.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain any medical 
records, along with any other examination or treatment 
records from the Hampton VAMC for the period from October 1, 
1985, through January 31, 1998, and associate any records 
obtained with the claims file.  If any records sought are 
determined to be unavailable, the veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2008).

In this case, the Board notes that there is some evidence in 
the record to support a conclusion that the veteran's 
currently diagnosed obstructive sleep apnea was first 
manifest during his deployment from May 2002 to May 2003.  
However, the veteran's treating neurologist's May 2006 
opinion is unclear as to whether it is at least as likely as 
not that the sleep disorder began during service, or several 
months after service, when the veteran was first examined and 
diagnosed with the disorder.  The evidence further 
demonstrates that the veteran was diagnosed with depression 
at least as early as September 1999.  Since his discharge, 
the veteran has sought treatment for psychiatric disability 
at the Hampton VAMC, and treatment providers have noted that 
the disability appears to have been aggravated by service.  
However, it is unclear from the record whether the May 2006 
VA treatment provider's opinion that the veteran's depression 
was worsened by his deployment overseas was based on 
examination and review of the veteran's record or based 
solely on the veteran's own report of symptom exacerbation. 

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the veteran's period of service and his currently 
diagnosed sleep apnea and psychiatric disability, the Board 
believes a VA medical examination is required.  

The Board will therefore remand to afford the veteran a VA 
examination in order to obtain current diagnoses based on 
both examination and a thorough review of his claims file.  
The examination(s) should address the nature and etiology of 
the veteran's sleep disorder, provide a clear diagnosis of 
the veteran's current psychiatric disability, and address the 
etiology of both disabilities and their relationship to the 
veteran's service.  Any medical opinions offered should be 
based upon consideration of the veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claims for service connection.  See 38 U.S.C.A. § 5103A(d); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  Specifically, the examiner should render an 
opinion as to whether it is at least as likely as not that 
the veteran's currently diagnosed obstructive sleep apnea was 
caused by or had its onset during the veteran's active 
military service or was worsened by the veteran's service.   
Further, the veteran should be afforded a psychiatric 
evaluation to include particular attention to the diagnoses 
assigned to him in prior treatment.  In the report, the 
examiner should address the varied nature of those diagnoses 
and provide a reasoned diagnosis of any psychiatric 
disability that the veteran currently experiences.  In 
addition, the examiner should address any relationship 
between any diagnosed psychiatric disability and the 
veteran's time on active duty, including whether the veteran 
had a psychiatric disability that pre-existed his period of 
active duty and whether any psychiatric disability was 
incurred or aggravated during such service. 

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain from the Hampton VA 
Medical Center any available medical 
records pertaining to the veteran's 
examination or treatment at that facility 
at any time from October 1, 1985, to 
January 31, 1998.  The AOJ must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities.  Any 
other sources of treatment records 
identified by the veteran should also be 
contacted.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2008).

2.  The AOJ should seek verification 
from the service department of the 
veteran's period(s) of active duty 
military service, particularly any 
performed while serving with a reserve 
component, and any active duty for 
training periods.

3.  After securing any additional 
records, the veteran should be 
scheduled for examinations at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Sleep apnea examination-Testing should 
be conducted with a view toward 
determining the etiology of the 
veteran's currently diagnosed 
obstructive sleep apnea.  The examiner 
should review the veteran's claims file 
and test results, take a detailed 
history, examine the veteran, and 
render an opinion, consistent with 
sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's 
currently diagnosed obstructive sleep 
apnea was caused by or had its onset 
during the veteran's active military 
service or was worsened by the 
veteran's service.  A complete 
rationale should be provided for all 
opinions expressed. 

Psychiatric examination-Psychiatric 
testing should be conducted with a view 
toward determining a current diagnosis 
for the veteran.  The examiner should 
review the veteran's claims file and 
test results, examine the veteran, and 
render an opinion, consistent with 
sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any currently 
diagnosed psychiatric disability was 
caused by or had its onset during the 
veteran's active military service or 
was chronically worsened during a 
period of active military service.  A 
complete rationale should be provided 
for all opinions expressed. 

4.  The adjudicator should ensure that 
the examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal should 
be adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the veteran must be furnished 
a supplemental statement of the case 
and afforded the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


